Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 14 December 2021 has been entered.

Status of Claims
	It is noted that Applicant’s claim set filed 14 December 2021 did not include amendment indications (e.g., underlining for added limitations) that were made in the claims filed 18 October 2021. This latter claim set was not entered at that time. Therefore, any amendments that were made in the claims filed 18 October 2021 should have appeared as amendments having the appropriate (underline) indications in the most recent claim set filed 14 December 2021, along with any new claim amendment revisions.

Claims 1-9, 11, 12 and 14-18 are pending.
	Claims 1-9, 11, 12 and 14-18 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2017/080705, 11/28/2017.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of EP 16200902.1, 11/28/2016, was filed on 20 May 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-9, 11, 12 and 14-18 have the effective filing date of 28 November 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claim 2 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Final Office Action mailed 16 August 2021, is withdrawn in view of Applicants' amendment received 14 December 2021, in which the cited claim was amended.

The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 1-9, 11, 12 and 14-18 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
[Claims 2-9, 11, 12 and 15-18 are dependent on claims 1 or 14, contain the limitations of claims 1 or 14, and, therefore, are rejected for the same reason.]

Claims 1-9, 11, 12 and 14-18 fail to comply with the written description requirement, because the claim text(s) recite(s) limitations which are not described in the specification and/or which encompass a claim breadth which is not supported by the specification.

Claims 1 and 14 recite: “…, and the method does not comprise a fermentation step.”

However, the specification does not describe or explain in what way the claimed method for preparing a wort does not comprise a fermentation step. First, the only recitation of the term ‘fermentation’ in the specification recites:  “The wort is not used in a fermentation process. Fermentation processes include fermentation with yeasts, such as brewer's yeast, to manufacture beverages such as beer. Fermentation processes convert glucose and other carbohydrates into alcohol” (originally-filed specification, pg. 13, lines 12-14). That is, it is the wort that is not used in a fermentation process, which occurs subsequent to the claimed method, because the claimed method is a method for preparing a wort. There is no explanation or description in the specification of a lack of a fermentation step in the context of preparing said wort. (See MPEP 2173.05 (i).)
Secondly, the specification does not define, describe or explain the term ‘fermentation’, so as to adequately indicate that the claimed method does not comprise such a step. An American English dictionary definition of the word ‘fermentation’ is: a metabolic process that produces chemical changes in organic substances through the action of enzymes. Another definition recites: the enzyme-catalyzed anaerobic breakdown of an energy-rich compound by the action of microorganisms that occurs naturally and is commonly used in the production of various products. That is, the term ‘fermentation’ may or may not require the presence of microorganisms. In either case, it is the presence of enzymes that performs the fermentation.
Applicant’s claimed methods for preparing a wort or cereal wort require the use of enzymes; therefore, the methods appear to require a fermentation step and cannot ‘not comprise’ a fermentation step. Alternatively, the instantly claimed methods do not recite the use of microorganisms; however, the cited prior art also does not show the use of microorganisms in their described methods for preparing a (cereal) wort.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim or the claim may be amended to recite a limitation with regard to fermentation that is supported by the specification.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11, 12 and 14-18 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claims 2-9, 11, 12 and 15-18 are dependent on claims 1 or 14, contain the limitations of claims 1 or 14, and, therefore, are rejected for the same reason.]

Claims 1-9, 11, 12 and 14-18 are indefinite because the metes and bounds of the claimed subject matter are not clear.

Claims 1 and 14 recite: “…, and the method does not comprise a fermentation step.”

However, it is not clear what is meant by the term ‘fermentation’ within the context of the claimed subject matter. The specification does not define, describe or explain the term ‘fermentation’, so as to adequately indicate that the claimed method does not comprise such a step. An American English dictionary definition of the word ‘fermentation’ is: a metabolic process that produces chemical changes in organic substances through the action of enzymes. Another definition recites: the enzyme-catalyzed anaerobic breakdown of an energy-rich compound by the action of microorganisms that occurs naturally and is commonly used in the production of various products. That is, the term ‘fermentation’ may or may not require the presence of microorganisms. In either case, it is the presence of enzymes that performs fermentation. (See MPEP 2713.05 (i).)
For the purpose of compact prosecution, the term ‘fermentation’ will be interpreted to refer to a process that requires or does not require the use of microorganisms. Therefore, any process for preparing a (cereal) wort that does not utilize microorganisms will be considered to be applicable prior art. That is, said process will be considered to not comprise a fermentation step.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 3-7, 10-15 and 18 under 35 U.S.C. §103 as being unpatentable over Elvig as evidenced by Farber in view of O’Rourke, and Aerts, in the Final Office Action mailed 16 August 2021, is withdrawn in view of Applicants' amendment received 14 December 2021.
The rejection of Claims 2, 8 and 9 under 35 U.S.C. §103 as being unpatentable over Elvig as evidenced by Farber in view of O’Rourke, and Aerts, as applied to claims 1, 3-7, 10-15 and 18 above, and further in view of Heldt-Hansen et al., in the Final Office Action mailed 16 August 2021, is withdrawn in view of Applicants' amendment received 14 December 2021.
The rejection of Claims 16 and 17 under 35 U.S.C. §103 as being unpatentable over Elvig as evidenced by Farber in view of O’Rourke, and Aerts, as applied to claims 1, 3-7, 10-15 and 18 above, and further in view of Grebeshova et al., in the Final Office Action mailed 16 August 2021, is withdrawn in view of Applicants' amendment received 14 December 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3-7, 11, 12 and 14-18 are rejected under 35 U.S.C. §103 as being unpatentable over Elvig (International Patent Application No. EP 2 222 831 B1; Date of Pub: 05 June 2015) as evidenced by Farber (Sieve systems. In: Mastering Brewing Science; Eds.: Farber, M. and Barth, R. Copyright 2019, pg. 184) in view of Lifshits et al. (Russian Patent Application No. SU 614130 A1; Publication Date: 1978-07-05; see English Human Translation (EngHT) as NPL for page/para. recitations; pp. 1-20).
[All references cited in the Final Office Action mailed 16 August 2021. It is noted that Lifshits, D.B. is the official lead inventor on Russian patent application no. SU 614130 A1, as indicated by the human translation, now provided. That is, Lifshits et al., and Grebeshova et al. which was cited in the previous Office Action, are the same reference.]

Elvig addresses some of the limitations of claims 1, 12 and 14, and the limitations of claims 3, 4, 5, 6, 7, 11, 15 and 18.
Regarding claims 1, 6, 7 and 14, Elvig shows a process for the production of brewer’s wort, comprising an enzymatic treatment of a grist comprising up to 100% unmalted grain form, and further relates to the wort obtainable by the process (pg. 3, para. [0002] [Claim 1- A method for preparing a wort from cereals, comprising the steps of: step a) providing a grist comprising non-malted cereals, the method does not comprise a fermentation step] [Claim 14- A method for the production of cereal wort from non-malted cereal grains, the method does not comprise a fermentation step]).
The process comprises mashing a grist comprising unmalted cereals and β-amylase at a temperature at which exogenous enzymes are added, the exogenous enzymes comprising an α-amylase, a pullulanase, a protease, a β-glucanase, a lipase and a xylanase. Mashing-off is performed and the mash is filtered to obtain the wort (pg. 4, para. [0016] [Claim 1- step b) preparing a mixture by contacting the grist with an alpha-amylase, a protease and a filtration aid enzyme, wherein the filtration aid enzyme comprises at least one
enzyme selected from the group consisting of a beta-glucanase, a xylanase, or a hemi-cellulase, and mixtures thereof, to yield a mash after incubation; f) filtering the mash to obtain a liquid wort; and g) collecting the wort] [Claim 6- the filtration aid comprises an enzyme selected from a group which includes a beta-glucanase and a xylanase] [Claim 7- pressing solid particles from the mash, which are separated from the liquid wort by the filtering] [Claim 14- using an enzyme composition comprising using an enzyme composition comprising an alpha-amylase, a protease and a filtration aid enzyme, for the production of cereal wort from non-malted cereal grains, wherein the filtration aid enzyme comprises at least one enzyme selected from the group consisting of a beta-glucanase, a xylanase, and a hemi-cellulase, or mixtures thereof]).
The term “mashing process” is understood as the process of combining grains with water and heating the mixture up with rests and certain temperatures to allow the enzymes in the mash to break down the starch in the grain into sugars, to create a wort (pg. 6, para. [0041] [Claim 1- step b) contacting the grist with water]).
Further regarding claim 1, and regarding claims 3, 4, 11 and 15, the temperature profile of a mashing process for producing brewers wort includes: a first step carried out between 50 and 58oC; a second step is carried out between 60 and 65oC; and a third step is carried out between 70 and 80oC (pg. 7, para. [0069]). One embodiment describes barley milled to a fine grist added to a mashing cup with water. The cup is placed in the mashing bath and the mashing diagram is set (e.g., mashing-in at 50°C or 54°C, keep temperature for 20-30 minutes, increase by 1°C/minute to 64°C, keep for 40-60 minutes, increase by 1°C/minute 78 or 80°C, keep for 10-20 minutes) (pg. 14, para. [0143] [Claims 1, 3 and 4- steps c), d) and e)] [Claims 11 and 15- the non-malted cereal is selected from a group which includes barley]).

It is noted that the temperature and time points and/or ranges cited in the prior art overlap and/or touch the claimed temperature and time ranges recited in claim 1. It is well known that enzyme activity is not an ‘all or none’ response with regard to one numerical temperature point. The activity of an enzyme will be exhibited over a range of temperatures, with an optimal temperature or temperature range being typically identifiable (albeit possibly narrow) at which maximal enzymatic activity will be observed. Therefore, the temperature and time points and/or ranges cited in the prior art provide sufficient specificity to anticipate the temperature and time points and/or ranges recited in the claimed subject matter (MPEP 2131.03 (II)).

Further regarding claims 1 and 14, one embodiment of the process describes an enzyme blend that is disclosed as not containing pullulanase (pg. 26, para. [0216], Table 16, entry#1 [Claims 1 and 14- the enzyme composition does not exhibit a pullulanase activity for the products of the wort]).
Regarding claim 5, one embodiment describes barley milled to a fine grist, then 50g milled barley is added to a mashing cup and 200g preheated water is added (pg. 14, para. [0143] [200g/250g = 80%wt water] [Claim 5- the mash has a water content between 50 wt% and 90 wt%]).
Regarding claim 12, the α-amylase activity in the mash is 0.1-1.0 KNU(S)/g, more preferably 0.2-0.4 KNU(S)/g, and most preferably 0.25-0.35 KNU(S)/g dry weight cereal(s) (pg. 8, para. [0079] [KNU(S) = Kunitz Unit(s)]). The protease activity in the mash is 0.0005-0.002 AU/g, more preferably 0.001-0.0015 AU/g dry weight cereal(s) (pg. 9, para. [0093] [AU = Activity Units] [= 0.05 to 0.2%; 0.1-0.15%]).
β-glucanase activity is added to the mash. Preferably, the β-glucanase activity in the mash is 0.1-1.5 FBG/g, such as 0.2-1.2 FBG/g, such as 0.4-1.0 FBG/g, such as 0.5-1.0 FBG/g dry weight cereal(s) (pg. 9, para. [0094] [FBG = Fasting blood glucose (units)] [Claim 12- the α-amylase, β-glucanase and/or the filtration enzyme is dosed according to a specific percentage range of the grist (w/w)]).
Regarding claim 18, the enzymes may be added to the mash ingredients, e.g., the water and/or the grist before, during or after forming the mash (pg. 8, para. [0078] [Claim 18- using of the enzyme composition comprises contacting the grist with water and with the enzyme composition]).

Elvig as evidenced by Farber further addresses some of the limitations of claims 1 and 14.
	Regarding claims 1 and 14, Elvig teaches that a four roller mill and a six roller mill (three pairs) with adjusted roller gaps are well suited to mill the barley into usable grist. The sieving test was performed according to the sieving test described in Anger, H.: MEBAK Band Rohstoffe. Auflage Brautechnische Analysenmethoden. 2006, Freising: Selbstverlag der MEBAK (pg. 12, para. [0124] thru [0125] and Table 1). Table 1 shows a series of 5 sieve sizes and the percentage of particles that are collected at each sieving stage (pg. 12, Table 1).
	
	Elvig does not show the sieve sizes for Sieves 1 thru 5, as shown in Table 1, by way of addressing the limitations of claims 1 and 14.
	Farber shows that the sieve sizes, according to the MEBAK sieve test are: Sieve I- 1.25mm; Sieve II- 1.00mm; Sieve III- 0.50mm; Sieve IV- 0.25mm; and Sieve V- 0.125mm (pg. 184, Table 5.2).
	That is, Elvig shows that 75 wt% of barley particles pass through a 1.25mm sieve, and more than 50 wt% of barley particles pass through a 1.00mm sieve, by way of addressing the limitations of claims 1 and 14.
	
Elvig as evidenced by Farber does not show: 1) wherein the grist comprises more than 80 wt% of particles which pass through a 1.25mm sieve, and more than 50 wt% of particles which pass through a 0.85mm sieve [Claims 1 and 14]; 2) the alpha-amylase is dosed to 0.1 % - 0.3% w/w of the grist, and/or the protease is dosed to 0.1 % - 0.3% w/w of the grist, and/or the filtration aid enzyme is dosed to 0.1 % - 0.2% w/w of the grist [Claim 12]; and 3) the filtration aid enzyme comprises hemi-cellulase [Claims 16 and 17].

	Lifshits et al. addresses the limitations of claims 1, 14, 16 and 17.
Lifshits et al. shows an integrated enzyme preparation for the production of beer wort from a non-malted source (pg. 2, Title [nexus to Elvig] [preparing a wort from a non-malted cereal]).
	Regarding claims 1 and 14, the produced preparation constitutes a powder whose particles’ size is not more than 0.6mm (pg. 5, para. 3).
Regarding claims 16 and 17, the enzyme composition has the following enzyme components in units/g: (bacterial and fungal) α-amylase, (fungal) protease, endo-β-glucanase, and exo-hemicellulase (pg. 5,  para. 3 thru pg. 6, lines 1-5 [Claims 16 and 17- the filtration aid enzyme comprises hemi-cellulase] [nexus to Elvig] [amylase, protease, β-glucanase, cellulase]).
The integrated enzyme preparation can be used in any of the known mashing (tunning) procedures for the purpose of the production of wort (including mashing), while it is used in a single process step at the beginning of the process or in a piecemeal manner; i.e., in parts at various stages of the mashing (pg. 7, para. 1 [nexus to Elvig] [enzyme composition, filtration aid enzyme]). 
 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of preparing a wort from cereals, including non-malted cereal grains, as shown by Elvig, by providing grist comprising more than 80 wt% of particles which pass through a 1.25mm sieve, more than 50 wt% of particles which pass through a 0.85mm sieve [Claims 1 and 14], as shown by Lifshits et al., with a reasonable expectation of success, because Lifshits et al. shows a method of preparing a wort which incorporates a grist preparation with particles that do not exceed 0.6mm, shown by Elvig (MPEP 2143 (I)(G)).
It would have been further obvious to have used hemi-cellulase as a filtration aid enzyme [Claims 16 and 17]. Elvig teaches that β-glucanase, as shown by Elvig, is also termed cellulase and may be of fungal or bacterial origin (Elvig, pg. 9, para. [0094]). In addition, Elvig teaches that a process of producing a wort describes adding a protease and a cellulase to a mash from unmalted barley (pg. 3, para. [0005]). Therefore, it would have been obvious to have added the exo-hemicellulase, shown by Lifshits et al., to the wort preparation method, shown by Elvig, with the reasonably predictable expectation that the cellulose-comprising portion of the grain grist would be more effectively digested or degraded, as an added cellulolytic enzyme (MPEP 2143 (I)(C)).
In addition, even in the absence of Lifshits et al., it would have been obvious to have used hemi-cellulase as a filtration aid in view of the teaching of Elvig that β-glucanase is synonymous with the term ‘cellulase’, because the addition of hemi-cellulase to a preparation containing β-glucanase would be akin to adding more of same (MPEP 2144.04 (IV)(A)), which demonstrates a prima facie case of obviousness.
One of ordinary skill in the art would have been motivated to have made those modifications, one of ordinary skill in the art of the enzymatic degradation of grain substrate would understand that the smaller the particles of grain to be degraded or digested by enzymes, the more efficiently and faster said degradation will occur. In addition, particle size reduction would require a reduced level of enzyme composition, thereby making the wort preparation method more economical. In addition, one of ordinary skill in the art of the enzymatic degradation of grain substrate would also understand that the addition of more than one cellulolytic enzyme to the grain grist would expedite the degradation process, thereby hastening production of the final wort preparation. 
It would have been further obvious to have calibrated enzyme dosages based on weight percent rather than by activity per weight [Claim 12], with a reasonable expectation of success, because Elvig as evidenced by Farber provides motivation for sieving grist so as to produce specific percentages of specific particle sizes so as to maximize production of the wort by imparting on the grist good lauter performance (pg. 12, para. [0125] thru [0126]).  In addition, Elvig shows that the enzymes in the described blend are added to the mash at specific enzymatic activity levels based on the amount of grist in the mash. Lifshits et al. also shows that enzymes are added to the grist on a units per gram basis. Therefore, it would have been obvious to one of ordinary skill in the art of enzyme treatment of a grain substrate to have added enzymes to the substrate based on either the weight of each enzyme or its unit activity to a specific weight measure of the grist substrate (e.g., per 0.1%-0.3% w/w of grist), depending on the optimization protocol to be followed by the practitioner, barring a showing of criticality for the specific limitation (MPEP 2144 (I) and MPEP 2144 (III)).
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art would understand that the use of enzymes in a substrate degradation process (e.g., such as preparation of wort from mash) requires some level of optimization so as to combine a desired amount of each type of enzyme (presumably, with different catalytic properties with regard to substrate type (e.g., starch or protein)), and to incubate said enzyme(s) at temperatures and for lengths of time that would maximize their enzymatic properties, to produce a desired product (here, wort) in a timely and economical manner.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 2, 8 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Elvig as evidenced by Farber in view of Lifshits et al., as applied to claim 1 above, and further in view of Heldt-Hansen et al. (U.S. Patent Application Publication No. 2015/0275158 A1; Pub. Date: Oct. 1, 2015).
[Heldt-Hansen et al. cited in the Final Office Action mailed 16 August 2021.]

Elvig as evidenced by Farber in view of Lifshits et al., as applied to claim 1 above, do not show: 1) the grist comprises more than 80 wt% of particles which pass through a 0.25mm sieve [Claim 2]; 2) a further step of concentrating the wort to a water content of 20% [Claim 8]; and 3) a further step of drying the wort [Claim 9].

Heldt-Hansen et al. addresses some of the limitations of claim 8, and the limitations of claims 2 and 9.
Heldt-Hansen et al. shows a method for production of brewer’s wort (pg. 1, para. [0002] [nexus to Elvig] [a method of preparing wort]). The term “mash” is understood as starch containing a slurry comprising crushed barley malt, crushed unmalted grain, other starch containing material or a combination thereof steeped in water to make wort (pg. 3, para. [0042] [nexus to Elvig] [preparation of mash, non-malted cereals]). The adjunct, which is the part of the grist that is not malt, may be any starch rich plant material, including barley (pg. 3, para. [0040] [nexus to Elvig] [barley]). 
Regarding claim 2, corn grist was ground with a particle size of 0.2mm and liquefied (pg. 12, para. [0156] [Claim 2- the grist comprises up to 80 wt% of particles which pass through a 0.25 mm sieve]).
Regarding claims 8 and 9, following the separation of the wort from the spent grains of the grist, the wort may be used as is or it may be dewatered to provide a concentrated and/or a dried wort (pg. 6, para. [0104] [Claim 8- a further step of concentrating the wort to a water content of 20%] [Claim 9- a further step of drying the wort]).

Heldt-Hansen et al. further shows that the described method comprises adding an enzyme selected from the group consisting of a pullulanase, a protease, a xylanase, a lipase, a cellulase, an amylase, and a beta glucanase; and combinations thereof (pg. 2, cont. para. [0024] [nexus to Elvig] [amylase, xylanase, lipase, β-glucanase]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of preparing a wort from cereals, including non-malted cereal grains, as shown by Elvig as evidenced by Farber in view of Lifshits et al., as applied to claim 1 above, by 1) providing a grist that comprises more than 80wt% of particles which pass through a 0.25mm sieve [Claim 2]; and 2) concentrating and/or drying the wort [Claims 8 and 9], as shown by Heldt-Hansen et al., with a reasonable expectation of success, because Heldt-Hansen et al. shows a method for preparing a wort from cereal grains, which is the method, shown by Elvig (MPEP 2143 (I)(G)). Specifically, Heldt-Hansen et al. shows a corn grist composition that is made up of 100% 0.2mm size particles.
It would have been obvious to have concentrated the wort to a water content of 20% [Claim 8], with a reasonable expectation of success, because one of ordinary skill in the art would use routine optimization to concentrate the wort to a specific desired water content (e.g., 20%) by stopping the concentration process before reaching a completely dried wort, which is possible as taught by Heldt-Hansen et al. (MPEP 2144.05 (II)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of grist production and wort preparation would use routine optimization to adjust the particle sizes of the grist composition to any size gradation, and adjust the wort to any water content, that would be suitable for the particular wort preparation method being implemented, the type of grain being used, and the type of mash separation process being employed, barring a showing of criticality for the specific limitation(s)
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 5-6, filed 14 December 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are either not persuasive.

1. Applicant remarks (pg. 6, para. 1-2) that the cited references alone or in combination fail to render obvious the present claims. For example, the skilled artisan would not have combined and/or modified the cited references to arrive at the present claims that require the filtration aid enzyme or the enzyme composition do not exhibit a pullulanase activity. The skilled artisan would understand that omitting pullulanase from Elvig would at least change the principle of operation of Elvig or even render this reference unsatisfactory for its intended purpose.
However, in response to Applicant, Elvig does show one embodiment of the described method of preparing a wort from (non-malted) cereal in which pullulanase is omitted (pg. 26, para. [0216], Table 16, entry#1). It is well known that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 807 (Fed. Cir. 1989) (MPEP 2123 (I)(II)). In addition, Applicant has not explained how the omission of pullulanase from the invention of Elvig would render the reference unsatisfactory in view of the fact that Elvig shows an embodiment in which pullulanase is omitted from the enzyme composition. An American English dictionary definition of the word ‘pullulanase’ is: a specific kind of glucanase, an amylolytic exoenzyme. That is, pullulanase exhibits enzymatic activity similar to glucanase and amylase. Therefore, one of ordinary skill in the art would expect, in view of a wort preparation method that does not include pullulanase, that other enzymes, with comparable enzymatic activities (e.g., glucanases and amylases), would also produce a wort from non-malted cereals (which is shown by Elvig and the other cited prior art).

2. Applicant remarks (pg. 6, para. 4) that claims 1 and 14 have been amended to each recite the subject matter of dependent Claim 10- “…which does not comprise a fermentation step.”
However, in response to Applicant, claim 10 was previously rejected by Elvig (with the interpretation that the term ‘fermentation’ encompassed the presence of microbes). In addition, at closer inspection of the limitation, it is not clear what Applicant’s mean by the term ‘fermentation’ within the context of the claimed method, because, as noted above in the 35 USC 112(a) and 112(b) rejections, the term ‘fermentation’ can encompass different meanings, with regard to the requirement (or not) for microorganisms to be included in fermentation activity being defined, and Applicant has not shown: 1) what the metes and bounds of the term ‘fermentation’ is within the context of the claimed method (which, by one definition, cites enzymatic fermentation steps); and 2) does not describe in the specification where this negative limitation is expressly indicated.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651          

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631